Exhibit 10.1

SECOND AMENDMENT
TO THE
RUDDICK CORPORATION DIRECTOR DEFERRAL PLAN

     By authority granted to the undersigned officer of Ruddick Corporation
(“Corporation”), this Second Amendment to the Ruddick Corporation Director
Deferral Plan (“Plan”) is hereby adopted and approved as follows:

WITNESSETH

     WHEREAS, the Corporation sponsors the Plan, which was adopted January 1,
1998 and amended and restated effective January 1, 2008 and subsequently amended
on March 23, 2009; and

     WHEREAS, the Corporation reserved the right to amend the Plan under Section
6(a) of the Plan; and

     WHEREAS, the Plan provides for the deferral of all, but not any portion, of
a Participant’s board meeting fees, committee meeting fees, and annual retainer
fee; and

     WHEREAS, the Corporation desires to amend the Plan to allow Participants to
defer a portion of board meeting fees, committee meeting fees, and annual
retainer fee and to clarify that a Participant must make a single election for
the deferral of board meeting fees and committee meeting fees.

     NOW, THEREFORE, the following amendment is hereby adopted effective
immediately:

1. Section 2, Purpose and Intent, is hereby amended and restated in its entirety
as follows:

     2. Purpose and Intent:

     Ruddick Corporation (the “Corporation”) originally established this Plan
effective January 1, 1998 for the purpose of providing the nonemployee members
of its Board of Directors with the opportunity to defer payment of all (but not
any portion of) the annual retainer fee and/or the regularly-scheduled or
duly-called Board of Directors meetings fees payable during a year. The Plan was
subsequently amended in 2009 to allow directors to make separate election to
defer the annual retainer fees and such additional annual retainer fees as may
be payable to a committee chairperson and meeting fees (board and committee
meetings) payable during a year. This Plan (i) allows a participating director
to defer any portion of the director’s annual retainer fee and such additional
annual retainer fees as may be payable to a committee chairperson, board meeting
fees, and committee meeting fees, and (ii) sets forth special provisions for
crediting such deferrals in a manner that parallels the performance of the
Corporation’s common stock. The Plan was amended by resolution of the Board of
Directors effective November 18, 2004 to provide for discretionary contributions
by the Corporation for each nonemployee member of the Board of Directors. The
Plan was amended and restated effective February 16, 2006. The Plan was amended
and restated again effective January 1, 2008 to comply with final treasury
regulations under Section 409A of the Internal Revenue Code. It is the intent of
the Corporation that amounts deferred under the Plan by a director shall not be
taxable to the director for income tax purposes until the time actually received
by the director. The provisions of the Plan shall be construed and interpreted
to effectuate such intent.

--------------------------------------------------------------------------------

     This Plan is intended to comply with the requirements of Section 409A of
the Internal Revenue Code and the regulations and other guidance issued
thereunder, as in effect from time to time. To the extent a provision of the
Plan is contrary to or fails to address the requirements of Code Section 409A,
the Plan shall be construed and administered as necessary to comply with such
requirements to the extent allowed under applicable treasury regulations until
this Plan is appropriately amended to comply with such requirements.

2. Section 3(i), Fees, is hereby amended and restated in its entirety as
follows:

     (i) “Fees” means (i) the annual retainer fee and such additional annual
retainer fees as may be payable to a committee chairperson (the “Annual Retainer
Fee”), and (ii) any regularly-scheduled or duly-called Board of Directors
meeting fees and any regularly-scheduled or duly-called committee meeting fees
earned on or after January 1, 2010 (the “Meetings Fees”) payable to a
Nonemployee Director under the Corporation’s compensation policies for directors
in effect from time to time.

3. Section 5(b), Elections to Defer/Contributions, is hereby amended and
restated in its entirety as follows:

     (b) Elections to Defer/Contributions. A Nonemployee Director may become a
Participant in the Plan by irrevocably electing, on a form provided by the Plan
Administrator, to defer any portion of the Annual Retainer Fee payable to the
Nonemployee Director during such Plan Year and/or the Meetings Fees payable to
the Nonemployee Director for all meetings occurring during such Plan Year. In
order to be effective, a Nonemployee Director’s written election to defer must
be executed and returned prior to the beginning of the Plan Year to which the
election relates; provided, however, a Nonemployee Director shall have 30 days
following the date he or she first becomes a Nonemployee Director to execute and
return his or her initial written election to defer.

     Effective on or about November 18, 2004, the Corporation may make
discretionary contributions for the benefit of each Nonemployee Director who
holds such position at the time the contribution is approved. Such amount shall
be allocated to the Stock Account of each Participant as provided in Section
5(c) below.

     Except as provided above, the Plan shall remain in full force and effect as
previously adopted and amended.

     IN WITNESS WHEREOF, this Second Amendment to the Plan is adopted this ____
day of ________________, 2009.

RUDDICK CORPORATION    By:        John B. Woodlief, Vice President – Finance
and  Chief Financial Officer 

2

--------------------------------------------------------------------------------